Citation Nr: 0804435	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-29 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The veteran testified at a personal hearing before the 
undersigned Acting Veteran's Law Judge, sitting at the RO in 
October 2007.  A transcript of the hearing is associated with 
the claims file.  At this hearing, the veteran submitted 
additional evidence consisting of a September 2007 statement 
from S. B.  See 38 C.F.R. § 20.1304 (2007).  The Board notes 
that the veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Additional evidence 
(duplicate service medical records and filings and a decision 
from County of York Probate Court) was also received in 
December 2007.  This evidence was not accompanied by a waiver 
of the appellant's right to have this evidence initially 
considered by the RO.  See 38 C.F.R. §§ 19.31, 20.1304 
(2007).  However, inasmuch as this additional evidence is 
either duplicative of evidence already considered by the RO 
or evidence merely showing that efforts were made to commit 
the veteran, a remand for initial RO consideration is not 
warranted and the Board has jurisdiction to proceed on the 
merits.  Therefore, the Board may properly consider this 
evidence in rendering its decision.

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy.

2.  There is no evidence of record corroborating the 
veteran's claimed in-service stressor. 

3.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of PTSD as a result of a 
verified stressor from service. 


CONCLUSION OF LAW

PTSD with depression was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in January 2006 and 
February 2006, prior to the initial unfavorable AOJ decision 
issued in May 2006.  An additional VCAA letter was sent in 
June 2006.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in January 2006, February 2006 and June 2006 informed the 
veteran of how VA would assist him in developing his claim 
and his and VA's obligations in providing such evidence for 
consideration.  Additionally, the January 2006 letter 
addressed the evidence required to establish service 
connection, and the January 2006 and June 2006 letters 
informed the veteran of the "fourth element," i.e., to 
provide any evidence in his possession that pertains to the 
claim.  

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, March 2006 and April 2006 letters 
advised him of the evidence necessary to establish 
entitlement to a disability rating and effective date for the 
disability on appeal.  Thus, as the January 2006 letter was 
fully VCAA compliant and the veteran was fully informed in 
accordance with Dingess/Hartman prior to the initial denial, 
there is no prejudice in the Board proceeding with its 
decision.  

Further, as the veteran has claimed entitlement to service 
connection for PTSD based on personal trauma, the Board notes 
that certain notification procedures must be followed.  
Specifically, VA regulations provide that VA will not deny a 
PTSD claim that is based on in-service personal trauma 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing her or him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3); Patton v. West, 12 Vet. App. 272, 278 (1999).  
In this case, the veteran was advised of these other sources 
of evidence in an attachment to the January 2006 VCAA letter.  
Specifically, the questionnaire requested that the veteran 
provide sources of evidence, to include a rape crisis center, 
counseling facility, and health clinic, as well as informed 
her that he could request those he may have confided in, such 
as a roommate, family member, chaplain, clergy or fellow 
service member, to submit a statement regarding the incident.  
Additionally, the letter indicated that the veteran should 
indicate if he experienced the following: sudden request for 
change in MOS or duty assignment; increased use of leave 
without an immediate reason; changes in performance 
evaluations, episodes of depression, panic attacks, or 
anxiety; increased or decreased use of prescription 
medication; increased use of over the counter medication, 
alcohol or substance abuse; disregard for military or 
civilian authority; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
tests for HIV or sexually transmitted diseases; or 
unexplained economic or social behavior changes.  As such, 
the Board finds that the special procedures for developing a 
claim of entitlement to service connection for PTSD based 
personal assault have been completed.  38 C.F.R. § 
3.304(f)(3); Patton, supra.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, service personnel records, private medical records, 
and VA treatment records were reviewed by both the AOJ and 
the Board in connection with adjudication of his claim.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a VA examination to determine whether the veteran has a 
current diagnosis of PTSD with depression, and whether such 
diagnosis is etiologically related to an in-service stressor, 
is not necessary to decide his claim.  Any current medical 
opinion linking his current psychiatric disorders to his 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  In the absence of a 
verified stressor, there is no competent basis upon which to 
conclude that any PTSD is related to service.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's service 
connection claim.


Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

Finally, the Board notes that additional evidence (a stressor 
statement, service medical record, and VA treatment report) 
was received from the veteran in November 2007, which did not 
include a waiver of regional office consideration.  This 
evidence was not accompanied by a waiver of the appellant's 
right to have this evidence initially considered by the RO. 
See 38 C.F.R. §§ 19.31, 20.1304 (2007). However, inasmuch as 
this additional evidence is essentially duplicative of 
statements and evidence previously submitted by the veteran 
and considered by the RO, a remand for initial RO 
consideration is not warranted and the Board has jurisdiction 
to proceed on the merits. 

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 


Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

If a PTSD claim is based on an in-service personal trauma, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
that of a system mechanic and truck driver, stationed at Fort 
Knox, Fort Riley, and in Germany.  Based on this information, 
the Board finds that the veteran did not engage in combat 
with the enemy.  The veteran does not contend otherwise.  
Therefore, as indicated above, the veteran's lay testimony 
alone is not enough to establish the occurrence of the 
alleged stressor, and the evidence must contain independent 
statements or records supporting such occurrence.  See 
Morneau, supra; Dizoglio, supra; West (Carlton), supra; and 
Zarycki, supra.  

The veteran contends that, on or around January 25, 1978, he 
was talking to his mother on a pay phone when he was accosted 
by a fellow service member, which progressed into a fight 
with a group of 10 to 15 other service members, resulting in 
the veteran being beaten and blacking out.  He argues that 
the incident is the precursor of his current PTSD with 
depression; and thus, that service connection is warranted 
for his psychiatric disorder.  For the reasons set forth 
below, the Board does not find the veteran to be credible.  



The veteran has provided no additional information regarding 
his in-service stressor beyond that in his January 2006 
stressor statement and hearing testimony.  He stated that he 
was on the phone with his mother at the time and that she can 
verify the incident, but he has not submitted a statement 
from his mother.  

Additionally, although he indicates that he needed stitches 
and suffered other wounds as a result of the beating, service 
medical records do not report treatment for such wounds.  A 
January 25, 1978 service medical record reports that the 
veteran needed stitches due to a cut on his head from wood, 
but it does not report other injuries or that the cut 
occurred during a fight.  

The Board observes that the veteran highlighted, in copies of 
service medical records he submitted, in-service treatment 
for knee and back injuries in March 1978.  However, there is 
no reference to these injuries being the result of a fight or 
beating.  Rather, the records reveal that these injuries are 
the result of being hit by a car a few days earlier.  The 
veteran has also stated that his depression began after he 
was beaten, but no service medical records relate any 
complaint, diagnosis, or treatment relative to depression.  
Indeed, the first competent evidence showing treatment and 
diagnosis for depression/PTSD is not until several years 
post-service discharge.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim).

Further, and of significant probative value, the veteran's 
service personnel records do not demonstrate any non-medical 
indicators that the veteran suffered a personal assault.  
There is no record of the veteran being involved in an 
altercation, fight, or assault of any kind during service.  
The Board observes that the veteran was convicted of 
misconduct for carrying a concealed knife and threatening 
another service member with it on January 26, 1978.  He was 
found guilty of misconduct again in November 1978 for failure 
to report for duty; nevertheless, the Board notes that the 
veteran was given a positive evaluation in November 1978.  In 
November 1979, he was convicted of theft of personal property 
and unlawful entry; in February 1980 for leaving the unit 
area without permission; and in June 1980 for possession of 
marijuana.  However, there is nothing of record to indicate 
that these incidences represent a behavior change that may 
have occurred as a result of a personal assault.  

The Board observes that the veteran was stationed at Fort 
Knox at the time of the alleged personal assault and that he 
was reassigned and transferred to Germany approximately two 
weeks later.  The Board has considered the proximity in time 
of the transfer to the claimed personal assault as possible 
evidence that a traumatic event had occurred; however, 
service personnel records are silent as to the reason for the 
transfer, to include whether it was at the veteran's request.  

As indicated above, the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  Here, while the 
veteran is competent to make statements regarding his in 
service stressor (i.e., that he was beaten), the Board does 
not have those statements to be credible when weighed against 
the evidence (or lack of evidence) of record.  See Barr v. 
Nicholson, 21 Vet App 303 (2007) (held that credibility is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted).  
Based on the aforementioned facts, VA is unable to confirm 
that the veteran's alleged stressor actually occurred.  The 
veteran therefore cannot meet one of the criteria necessary 
in order to establish entitlement to service connection for 
PTSD with depression.

With regard to a current diagnosis, the Board observes that 
VA treatment records dated from August 2005 to October 2005 
report treatment for depression, and that relevant VA 
treatment records from December 2005 onward show a diagnosis 
of PTSD.  Therefore, the Board determines that the veteran 
has a current psychiatric disorder.

The Board notes that the veteran's diagnosis of PTSD with 
depression has been attributed to his claimed in-service 
beating; however, as indicated, there is no confirmation of 
the veteran's alleged in-service stressor or information on 
which such confirmation could be based.  Thus, any statement 
that connects the veteran's current psychiatric disorder with 
his claimed in-service stressor is based only on his own 
contentions.  Therefore, there is no competent evidence that 
the veteran has a current diagnosis of PTSD with depression 
as a result of an in-service stressor.  

The Board has considered the veteran's own statements 
regarding his claimed in-service etiology of his current 
psychiatric disorder.  Laypersons are competent to speak to 
symptomatology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board concludes that the veteran does 
not have a current diagnosis of PTSD with depression as a 
result of a verified in-service stressor.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD with depression.  Therefore, his claim 
must be denied.


ORDER

Entitlement to service connection for PTSD with depression is 
denied.


REMAND

The veteran contends that his current hepatitis C is a result 
of high risk sexual activity in service.  Therefore, he 
contends that service connection is warranted for hepatitis 
C.  The Board determines that a remand is necessary for 
further development of the record.

At his October 2007 hearing, the veteran testified that he 
had engaged in high risk sexual activity and received a 
tattoo in service.  Additionally, he indicated that he had 
used illicit drugs post-service.  High risk sexual activity, 
tattoos, and IV drug use are among identified risk factors 
for hepatitis C infection.  As a matter of law, for claims 
filed after October 31, 1990, compensation for a disability 
that is a result of the claimant's own use of drugs is 
precluded.  See 38 C.F.R. § 3.301(a).  Specifically, 38 
U.S.C.A. § 1131 states that "no compensation shall be paid if 
the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs."  See also 38 C.F.R. 
§§ 3.1(n), 3.301.  However, no medical evidence has clearly 
linked the veteran's hepatitis C with his IV drug use.  
Therefore, the Board finds that the veteran should be 
afforded a VA examination to determine the nature and 
etiology of his hepatitis C.

Additionally, with regard to his tattoos, the Board observes 
that the veteran's April 1977 entrance examination revealed a 
scar, but no other identifying body marks or tattoos.  As 
such, the Board notes that the veteran's separation 
examination may show tattoos the veteran received in service.  
However, such examination is not associated with the claims 
file.  Accordingly, a search should be conducted for the 
veteran's service separation examination.  Additionally, the 
veteran should be invited to submit evidence that would 
support his contention that he received one or more tattoos 
while in service, to include statements from friends, family, 
and fellow service members, or photographs.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be asked to provide 
evidence that would support his 
contention that he received one or more 
tattoos while in service, to include 
statements from friends, family, and 
fellow service members, or photographs.

2.	A search should be conducted for the 
veteran's complete service medical 
records, to include his service 
separation examination.  If necessary, 
the veteran may be requested to fill 
out NA Forms 13055 (Request for 
Information Needed to Reconstruct 
Medical Data) and 13075 (Questionnaire 
About Military Service).  Requests 
should be made in order to obtain the 
veteran's separation examination from 
appropriate sources, to include NPRC, 
any alternate sources, or via 
reconstruction.  A response, negative 
or positive should be documented in the 
claims file.  Requests must continue 
until it is determined that the records 
sought do not exist or that further 
efforts to obtain those records would 
be futile.  All attempts to obtain or 
reconstruct the veteran's service 
medical records should be documented. 

3.	The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his current hepatitis 
C.  The claims folder should be made 
available to the examiner for review of 
pertinent documents therein.  The 
examination report should reflect that 
such a review was conducted.  
Additionally, the report should note 
all possible risk factors the veteran 
may have had for contracting hepatitis 
C, both in service and post-service.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  After 
reviewing the claims file and examining 
the veteran, the examiner should 
respond to the following:

Is it at least as likely as not (a 
50% or higher degree of probability) 
that the veteran's current hepatitis 
C infection had its onset in service 
or is otherwise etiologically 
related the veteran's active 
service, to include being a result 
of a risk factor identified in 
service? 

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

4.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007). 

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the September 2006 
statement of the case.  The veteran and 
his representative should then be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


